Citation Nr: 1308551	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-48 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right hand fungus.

4.  Entitlement to service connection for scars of the right forehead.

5.  Entitlement to service connection for residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to November 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal, and service connection for peripheral neuropathy of the right and left lower extremities claimed as right and left foot disabilities (claimed as blisters, pain, and rash).  The Veteran filed a notice of disagreement in August 2010.  A statement of the case was issued in November 2010.  The Veteran perfected his appeal in December 2010.  An interim December 2012 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities claimed as right and left foot disabilities (claimed as blisters, pain, and rash); as that constitutes a full grant of the claims, those issues are no longer before the Board for appellate consideration.

The Veteran withdrew his request for a personal hearing before the RO in lieu of an informal conference that was held in November 2010.  The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.  This case was previously before the Board in February 2012 when it was remanded for additional development of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In reviewing the Veteran's hearing testimony and his various statements, the Board believes that the Veteran has advanced an argument to the effect that not all service treatment records have been obtained.  He has testified as to injuries suffered on a ship and reported that he went to sick call several times (laceration of the right forehead and fractured nose).  He has also stated that he was seen by Navy doctors for right hand fungus two weeks before his discharge. 

The claims file does show a request for records with a response that all records had been mailed.  However, there is no service medical record envelope in the claims file.  There are somewhat unclear copies of some service treatment records in the claims file, but the Board notes that there is no report of examination on discharge from service.  

In order to fully assist the Veteran, the Board finds that another attempt to obtain any available original service treatment records is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all available service records, to specifically include any records of treatment aboard the USS Samuel Roberts as well as any discharge examination report.  Any records obtained should be associated with the claims file.

2.  After completion of the above to the extent possible, (and after any additional development the RO may deem necessary), the RO should review the claims file and readjudicate the issues on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


